                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 BRANDON CROCKETT,

        Plaintiff,                                                  ORDER
 v.
                                                           Case No. 18-cv-227-wmc
 DAVID MAHONEY,

        Defendant.


       Pro se plaintiff Brandon Crockett is proceeding on a claim against defendant Sheriff

David Mahoney related to conditions at the Dane County Jail. On November 27, 2018,

the court gave plaintiff until December 18, 2018, to file a response to defendant’s motion

for summary judgment and warned plaintiff that his case would be dismissed for failure to

prosecute if he did not respond. (Dkt. #21.) That deadline has passed and the court has

received nothing from plaintiff. Accordingly, the court is now dismissing this case with

prejudice for plaintiff’s failure to prosecute. See James v. McDonald’s Corp., 417 F.3d 672,

681 (7th Cir. 2005).


                                         ORDER

       IT IS ORDERED that plaintiff Brandon Crockett’s claim is DISMISSED WITH

PREJUDICE for failure to prosecute. The clerk of court is directed to enter judgment in

defendant’s favor and close this case.

       Entered this 4th day of January, 2019.

                                          BY THE COURT:
                                          /s/
                                          ________________________________________
                                          WILLIAM M. CONLEY
                                          District Judge
